Citation Nr: 1039700	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-37 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service connected pes planus with bunion of the right foot.

2.  Entitlement to service connection for chondromalacia of both 
knees (bilateral knee condition).

3.  Entitlement to service connection for sprain, right shoulder.

4.  Entitlement to service connection for sprain, left shoulder.

5.  Entitlement to service connection for bilateral ankle 
condition.

6.  Entitlement to service connection for bilateral wrist 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran's notice of disagreement 
(NOD) to that decision included reference to his elbows.  This 
rating decision did not address the issue of service connection 
for an elbow condition.  However, in a December 2007 rating 
decision, RO granted service connection for both left and right 
elbow strains.  As this was a full grant of the benefits sought 
(i.e., service connection), the Board will not discuss these 
issues.

The the issues of increased compensation for neuropathy of the 
Veteran's bilateral upper extremities have been raised by the 
record, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

In his January 2007 and March 2008 letters, the Veteran expressed 
concern over his level of compensation for his neuropathy of the 
bilateral extremities in that his right upper extremity has been 
classified as "major" and his left upper extremity has been 
classified as "minor."  The Board wishes to briefly clarify for 
the Veteran that this distinction is meant to indicate which is 
his dominant hand - in this case, the record states that the 
Veteran is right-handed - so that impairment of that arm can 
receive additional compensation.  See 38 C.F.R. § 4.69.  It is 
not a finding on the relative severity of the neuropathy in each 
arm.

The issues of entitlement to service connection for bilateral 
knee condition, right and left shoulder sprains, bilateral ankle 
condition, and bilateral wrist condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's pes planus is characterized by pronation, pain on 
manipulation, and calluses.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, for 
service connected pes planus are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In June 2004, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.  Additionally, in a March 2006 letter, 
the Veteran was informed how the disability ratings and effective 
dates are assigned, as required by Dingess.  The RO issued a SSOC 
in August 2006.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, VA medical 
examination, lay statements of the Veteran, and statements of his 
representative have been obtained.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support of 
his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be relevant 
to the issues on appeal, and that VA has satisfied the duty to 
assist.

Increased Rating - Pes Planus

In a March 1992 rating decision, service connection was granted 
for bilateral pes planus with bunion of the right foot, evaluated 
as 10 percent disabling, effective November 1, 1990.  The Veteran 
filed a claim for an increased rating in November 2003.
	
To warrant the next higher evaluation of 30 percent, the 
Veteran's bilateral pes planus must be severe characterized by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic calluses.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Private treatment records from March 2004 diagnosed the Veteran's 
foot conditions as hallux limitus, hallux valgus, and pes planus.  
The podiatrist noted excessive pronation, HAV deformity (bunion), 
and soft tissue swelling.

In his May 2004 statement, the Veteran noted that his pes planus 
had gotten worse.

Also in May 2004, the Veteran underwent a VA medical examination 
in conjunction with this claim.  Upon physical examination, the 
Veteran's feet were found to be tender with moderate 
forefoot/midfoot malalignment, which could be corrected by 
manipulation, bilaterally.  There was deformity of inward 
rotation of the superior portion of the os calcis, bilaterally.  
The Veteran's ability to stand and walk was limited by pain.

Private treatment records from July 2004 note relatively flat 
arches, a bunion, and mild crepitation with motion.  In November 
2005 the Veteran complained of aching feet.  Additional records 
from November 2005 note that the Veteran was prescribed 
orthotics.  In April 2006, his bilateral arches were tender with 
palpation.

In November 2007, the Veteran underwent a VA medical examination 
in conjunction with a separate claim.  That examiner noted 
abnormal signs of weight bearing consisting of callosities in the 
metatarsophalangeal joints on the soles of the feet as well as 
breakdown of the heels bilaterally.  The examiner was unable to 
determine if these calluses were secondary to a claimed 
condition. 

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a 30 percent evaluation.  
The record shows that the Veteran's pes planus is alternately 
characterized by excessive pronation, pain on manipulation, and 
calluses.  While pain is the only consistent characteristic, the 
Board resolves doubt in favor of the Veteran and finds this 
evidence sufficient to meet the criteria for a 30 percent 
evaluation.  The record does not show marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation that is not improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Thus, 
the rating criteria for a 50 percent evaluation are not 
satisfied.  Thus, the Board determines that the preponderance of 
the evidence is in favor of the assignment of an evaluation of 30 
percent, but no more, for the Veteran's bilateral pes planus.  38 
C.F.R. § 4.7.
	
Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).  The Board finds that referral for consideration of an 
extraschedular evaluation for the Veteran's bilateral pes planus 
is not warranted.  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture where the diagnostic 
criteria do not reasonably describe or contemplate the severity 
and symptomatology of the Veteran's service-connected disability.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an 
exceptional or unusual disability picture, then the Board must 
consider whether the disability picture exhibits other factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Id. at 115-116.  When those two elements 
are met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  Here, the schedular 
rating is not inadequate.  An evaluation in excess of that 
assigned is provided for certain manifestations of the service-
connected disability at issue, but the medical evidence reflects 
that those manifestations are not present in this case.  As such, 
extraschedular referral is not in order here.

The Board finds that, at no time during the pendency did the 
Veteran's bilateral pes planus warrant an evaluation in excess of 
30 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
such, staged rating is not warranted.


ORDER

Entitlement to an evaluation of 30 percent, but no more, for 
bilateral pes planus is granted, subject to the provisions 
governing the award of monetary benefits.


REMAND

The Veteran's service treatment records show complaints of 
multiple joint pain.  In December 1986, he was diagnosed with 
bursitis inflammation of the right shoulder.  In June 1989 the 
Veteran complained of multiple joint pain with the primary joints 
involved being lower back, fingers, wrists, right elbow, & feet.  
He also reported that his wrist pain was made worse by weather 
changes.  In July 1989, he again complained of pain in joints; 
this time he also reported numbness in left arm for three days.

In May 2004, the Veteran underwent a VA medical examination and 
was diagnosed with chondromalacia of both knees, sprain in both 
shoulders, and sprain in both wrists.  The May 2004 examination 
does not contain medical nexus opinions as to whether any of 
these conditions are related to the Veteran's military service.  
While this examiner found no pathology upon which to render a 
diagnosis for the claimed bilateral ankle condition, private 
medical records from November 2005 and March 2006 note tenderness 
in the ankles.  Therefore, medical opinions are required with 
regard to these claimed conditions.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
clarify where he currently receives treatment 
for the knees, ankles, shoulders, and wrists.  
After obtaining necessary authorization, the 
RO/AMC should contact the appropriate medical 
facilities and request copies of the 
Veteran's treatment records from 2006 to 
present.

2.  The RO/AMC should schedule the Veteran 
for a VA medical examination for the purpose 
of determining the existence and etiology of 
any knee, shoulder, ankle, or wrist 
disability.  Based on a review of the 
relevant evidence in the claims folder, 
pertinent medical history, examination of the 
Veteran, and with consideration of sound 
medical principles, the examiner is asked to 
provide opinions on whether it is at least as 
likely as not (a 50 percent probability or 
more) that each diagnosed disability began in 
service or otherwise caused by any incident 
that occurred during service, including the 
document complaints of multiple joint pain. 

The examiner should set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record.

3.  Thereafter, the RO/AMC should 
readjudicate these claims in light of the 
additional evidence obtained.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


